     Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 1 of 9
                                                                                               8/23/2019 4:20 PM
                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                         Envelope No. 36241092
                                                                                          By: Miaeda Hutchinson
                                                                                       Filed: 8/23/2019 4:20 PM

                               CAUSE NO.
                                             2019-59397

  HOUSTON ARMATURE                            §       IN THE DISTRICT COURT OF
  WORKS INC.,                                 §
     Plaintiff,                               §
                                              §

 V.                                           §          HARRIS COUNTY, TEXAS
                                              §

 ZURICH AMERICAN                              §
 INSURANCE COMPANY                            §
     Defendant.                               §        113th   JUDICIAL DISTRICT


PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE

TO THE HONORABLE COURT:

            Plaintiff Houston Armature Works Inc. ("HAW") files this Original Petition

against Defendant Zurich American Insurance Company ("Zurich"), asserting the

.following claims and relief:

                                  I. -DISCOVERY PLAN

            1.     Discovery should proceed under Leve13 pursuant to Rule 190.4 of the

Texas Rules of Civil Procedure.

                                       II. PARTIES

            2.     Houston Armature Works Inc. ("HAW") is a Texas corporation whose

principal office is in Harris County, Texas.

            3.     Zurich American Insurance Company is a foreign corporation and

insurance carrier licensed, registered andlor eligible to do business in Texas,

including Harris County. It may be served with process through its registered agent,

PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                    PAGE 1 oF 9
4845-9299-3954.2


        6
                                        EXHIBIT 2
     Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 2 of 9




Corporation Service Company, 211 East 7th Street Suite 620, Austin, Texas 78701-

3218.

                              III. JURISDICTION AND VENUE

         4.        The Court has jurisdiction over this proceeding because (a) the amount

in controversy exceeds the minimum jurisdictional limits of the Court; and (b)

Zurich conducts business in Harris County, Texas; has offices in Harris County,

Texas; and/or has otherwise placed itself within the jurisdiction of this Court.

         5.        Venue is proper in Harris County, Texas, pursuant to      TExAS   CIVIL

PRACTICES & REMEDIES CODE            § 15.002(a)(1), as the county where a substantial part

of the events giving rise to the claims occurred because, among other things: (a) the

insurance policy at issue in this case was issued to HAW as the named insured,

whose address is in Houston, Harris County, Texas; and (b) the loss at issue occurred

at HAW's address in Houston, Harris County, Texas.

         6.        HAW is seeking monetary relief of over $1,000,000.00.

                                 IV. BACKGROUND FACTS

A.       Zurich issued a Commercial Insurance policy to HAW covering losses
         caused by and resulting from storms.

         7.        Zurich issued a Commercial Insurance policy to HAW as the named

insured, policy no. CP03 9946 1 1-1 1, for the policy period from November 1, 2016

through November 1, 2017 ("Policy"). The Policy includes a Real and Personal

Property Coverage form that provides coverage for "direct physical loss of or

PLAINTIFF' S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                    PAGE 2 OF 9
4845-9299-3954.2
     Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 3 of 9




damage to `real property' and `personal property' at a`premises' directly caused by

a`covered cause of loss."' HAW's premises at 6100 Harrisburg Boulevard,

Houston, Texas 77011 is a scheduled "premises" under the Policy, identified as

Premises 41 therein. The Policy also provides coverage for loss of Business Income

and Extra Expense.

         8.        The Policy has Real Property Limits of $3,000,000, Personal Property

limits of $13,850,000, and Business Income and Extra Expense limits of

$11,000,000.

B.       HAW sustained direct physical loss of "real property," "personal
         property," lost "business income," and "extra expense" at and related to
         operations at its scheduled premises located 6100 Harrisburg Boulevard,
         Houston, Texas 77011.

         9.        Hurricane Harvey caused devastating damage to HAW's premises at

6100 Harrisburg Boulevard starting on or about, and continuing after, August 27,

2017. It caused significant physical damage to the building and business personal

property (including stock and non-stock), and other property. Due to the damage to

the building, business and other properry, HAW had no operations for a period of

time with continuing damage to its operations thereafter. Also, as a result of

Hurricane Harvey and damages, HAW has incurred and will incur "extra expense."




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                  P.aGE 3 oF 9
4845-9299-3954.2
     Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 4 of 9




C.     HAW timely notified Zurich of all losses and timely provided all
       requested information, but Zurich has delayed and refused to pay HAW
       for all of its covered losses and damages.

       10.      Shortly after discovering the damages and losses, HAW timely notified

Zurich of the loss and claim under the Policy. HAW timely provided all information

and support for the loss and claim requested by Zurich and provided access for

inspection and assessment of the damages and losses.

       11.      Yet, despite HAW's demand, Zurich has not paid the entire claim.

                              V. CAUSES OF ACTION

A.     COUNT I- BREACH OF CONTRACT AGAINST ZURICH

       12.      HAW incorporates each and every foregoing paragraph as if fully set

forth herein.

       13.      The Policy is a valid and enforceable contract. HAW is an insured

under the Policy. Zurich has a duty under the Policy to pay HAW for all covered

losses resulting from Hurricane Harvey. All losses and damages submitted by HAW

for and related to Hurricane Harvey are covered losses and damages under the

Policy.

       14.      All conditions precedent to Zurich's obligations under the Policy have

been satisfied.

       15.      Zurich breached the Policy, among other ways, by failing and/or

refusing to pay HAW for all of the losses and damages for and relating to Hurricane


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                 PACE 4 oF 9
4845-9299-3954.2
     Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 5 of 9




Harvey. Zurich's refusal to pay, and therefore breach of the Policy, has caused HAW

substantial damages, including but not limited to unpaid damages and losses for and

relating to Hurricane Harvey.

B.       COUNT II - VIOLATION OF THE UNFAIR CLAIM SETTLEMENT
         PRACTICES ACT (CHAPTER 541 OF THE TEXAS INSURANCE
         CODE) AGAINST ZURICH

         16.       HAW incorporates each and every foregoing paragraph as if fully set

forth herein.

         17.       By misrepresenting the scope of coverage under the Policy, Zurich has

engaged in conduct that violates Chapter 541 of the Texas Insurance Code. Zurich

represented that coverage would be available under the Policy for all losses and

damages to covered property for covered causes of loss. Despite these

representations and the language in the Policy that provides coverage for such losses

and damages, Zurich has denied its obligations under the Policy.

         18.       Zurich's actions and/or omissions have violated Chapter 541 of the

Texas Insurance Code, including but not limited to §§ 541.060, and 541.061. To the

extent that Zurich's violations of Chapter 541 of the Texas Insurance Code have

been committed knowingly, then in addition to actual damages, costs, and attorneys'

fees, HAW may be entitled to statutory damages of up to three times the actual

damages suffered as a result of Zurich's misrepresentations as permitted under §

541.152.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                   PAGE 5 OF 9
4845-9299-3954.2
    Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 6 of 9




C. COUNT III — VIOLATION OF THE PROMPT PAYMENT ACT
    (CHAPTER 542 OF THE TEXAS INSURANCE CODE) AGAINST
    ZURICH

         19.       HAW incorporates each and every foregoing paragraph as if fully set

forth herein.

         20.       HAW is entitled to payment under the Policy for all losses and damages

for and related to Hurricane Harvey. By failing to acknowledge and satisfy all of its

obligations under the Policy, Zurich has engaged in conduct that constitutes

violations of Chapter 542 of the Texas Insurance Code. HAW is entitled to the

damages set forth in § 542.060 of the Texas Insurance Code, including in addition

to payment for all losses and damages for and related to Hurricane Harvey, interest

at the rate of 18 percent per annum on the amount of the claim, plus any and all other

relief provided therein to which they are entitled.

                        VI. REOUEST FOR ATTORNEY'S FEES

         21.       HAW incorporates each and every foregoing paragraph as if fully set

forth herein.

         22.       As a result of Zurich's breaches of contract and/or statutory violations,

HAW has been required to retain legal counsel to enforce the obligations of Zurich.

HAW has retained the undersigned counsel. Under Chapter 38 of the Texas Civil

Practice and Remedies Code, Chapters 541 and 542 of the Texas Insurance Code,

and any other applicable law, HAW is entitled to recover reasonable and necessary


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                      PAGE 6 oF 9
4845-9299-3954.2
    Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 7 of 9




attorneys' fees and costs.

         23.       All conditions precedent to the recovery of attorney's fees and costs

have been met.

                      VII. STATEMENT OF REQUESTED RELIEF

         24.       At this time, HAW seeks all unpaid damages and losses resulting from

Hurricane Harvey. These damages include but are not limited to:

                   a. Actual damages including but not limited to cleaning expenses,

                      temporary relocation of offices, removal and replacement of various

                      items in the building (including but not limited to doors, ceiling, tile

                      floor, countertops), mitigation expenses, moving expenses, storage

                      expenses, lost business income, and depreciation;

                   b. Penalty interest;

                   c. Statutory damages;

                   d. Attorney's fees and costs; and

                   e. Court costs.

         25. HAW reserves the right to amend this statement and the amount of

damages it seeks should it determine the existence and amount of additional

damages, including for statutory and other violations of applicable law.

                          VIII. REQUEST FOR DISCLOSURES

         26.       HAW requests that Zurich provide the disclosures required under Rule


PLAINTIFF'S ORIGINAL PETITION AND REQUBST FOR DISCLOSURE                        PAGE 7 OF 9
4845-9299-3954.2
    Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 8 of 9




194 of the Texas Rules of Civil Procedure.

                                    IX. JURY DEMAND

         27.       HAW requests a jury trial.

                             X. CONCLUSION AND PRAYER

         28.       HAW incorporates each and every foregoing paragraph as if fully set

forth herein.

         29.       HAW requests the Court enter a final judgment in favor of them for the

following relief:

                   a.    An award of all damages sustained by HAW as a result of
                         Zurich's breaches of contract and violations of the Texas
                         Insurance Code;

                   b.    An award of all penalty and/or pre judgment interest at the
                         maximum allowable rate under applicable law;

                   C.    An award of all post judgment interest at the maximum
                         allowable rate under applicable law;

                   d.    All costs of court and, as contractually and/or statutorily allowed,
                         all other costs incurred by HAW to enforce recovery of the
                         amounts owed to it by Zurich;

                   e.    All reasonable and necessary attorneys' fees; and

                   f.    Such other and further relief to which HAW may be entitled.




PLAINTIFF' S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                      PAGE 8 OF 9
4845-9299-3954.2
    Case 4:19-cv-03849 Document 1-3 Filed on 10/04/19 in TXSD Page 9 of 9




                                       Respectfully submitted,

                                       /s/ Darin L. Brooks
                                       Darin L. Brooks
                                       Texas Bar No. 00796252
                                       dbrooksggra_yreed.com
                                       Kristen W. Kelly
                                       Texas Bar No. 24046198
                                       kkelly@grayreed.com
                                       Brian E. Waters '
                                       Texas Bar No. 24078035
                                       bwaters@grgyreed.com
                                       GRAY REED & MCGRAw LLP
                                       1300 Post Oak Blvd., Suite 2000
                                       Houston, Texas 77056-3000
                                       Telephone: (713) 986-7000;
                                       Facsimile: (713) 986-7100

                                       ATTORNEYS FOR PI..AINTIFF
                                       HOUSTON ARMATURE WORKS INC.




PLAINTIFF' S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE            PAGE 9 OF 9
4845-9299-3954.2
